     Case 3:19-cv-07545-WHA Document 185 Filed 12/08/20 Page 1 of 3




1    Keith A. Custis (#218818)                  Ashley Keller (pro hac vice)
       kcustis@custislawpc.com                    ack@kellerlenkner.com
 2   CUSTIS LAW, P.C.                           Travis Lenkner (pro hac vice)
     1999 Avenue of the Stars, Suite 1100         tdl@kellerlenkner.com
 3   Los Angeles, California 90067              Marquel Reddish (pro hac vice)
     (213) 863-4276                               mpr@kellerlenkner.com
 4                                              KELLER LENKNER LLC
     Justin Griffin (#234675)                   150 N. Riverside Plaza, Suite 4270
       justingriffin@quinnemanuel.com
 5                                              Chicago, Illinois 60606
     QUINN EMANUEL URQUHART & SULLIVAN, LLP     (312) 741-5220
     865 S. Figueroa St., 10th Floor
 6   Los Angeles, California 90017              Warren Postman (#330869)
     (213) 443-3100
 7                                                wdp@kellerlenkner.com
     Andrew Schapiro (pro hac vice)             KELLER LENKNER LLC
 8     andrewschapiro@quinnemanuel.com          1300 I Street, N.W., Suite 400E
     QUINN EMANUEL URQUHART & SULLIVAN, LLP     Washington, D.C. 20005
 9   191 N. Upper Wacker Dr., Suite 2700        (202) 749-8334
     Chicago, Illinois 60606
10   (312) 705-7472
     Attorneys for Petitioners
11

12                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
13                            SAN FRANCISCO DIVISION
14                                            )
     TERRELL ABERNATHY, et al.,               ) Case Nos. 3:19-cv-07545-WHA
15                                            )           3:19-cv-07646-WHA
                       Petitioners,           )
16                                            )
           vs.                                ) JOINT STIPULATION OF DISMISSAL
17                                            )
                                              ) Judge:       Hon. William H. Alsup
18   DOORDASH, INC.,                          )
                                              )
19                                            )
                      Respondent.
                                              )
20                                            )
                                              )
21
                                              )
22   CHRISTINE BOYD, et al.,                  )
                                              )
23                     Petitioners,           )
                                              )
24         vs.                                )
                                              )
25                                            )
     DOORDASH, INC.,                          )
26                                            )
                      Respondent.             )
27                                            )
                                              )
28

                         JOINT STIPULATION OF DISMISSAL
                   CASE NOS.: 3:19-cv-07545-WHA & 3:19-cv-07646-WHA
      Case 3:19-cv-07545-WHA Document 185 Filed 12/08/20 Page 2 of 3




 1          The parties to the above-referenced actions, acting through counsel and pursuant to Federal

 2   Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of the actions, with the

 3   parties to bear their own attorneys’ fees and costs.

 4

 5    Dated: December 8, 2020                           By:    /s/ Michael Holecek
                                                               Michael Holecek (#281034)
 6                                                               mholecek@gibsondunn.com
 7                                                             GIBSON, DUNN & CRUTCHER LLP
                                                               333 South Grand Avenue
 8                                                             Los Angeles, California 90071
                                                               (213) 229-7000
 9
                                                               Attorney for Respondent DoorDash,
10
                                                               Inc.
11

12

13    Dated: December 8, 2020                           By:    /s/ Ashley Keller
                                                               Ashley Keller (pro hac vice)
14                                                               ack@kellerlenkner.com
                                                               KELLER LENKNER LLC
15                                                             150 N. Riverside Plaza, Suite 4270
                                                               Chicago, Illinois 60606
16                                                             (312) 741-5220

17                                                             Attorney for Petitioners
18

19

20

21

22

23

24

25

26

27

28
                                                 1
                              JOINT STIPULATION OF DISMISSAL
                        CASE NOS.: 3:19-cv-07545-WHA & 3:19-cv-07646-WHA
      Case 3:19-cv-07545-WHA Document 185 Filed 12/08/20 Page 3 of 3




 1          DECLARATION OF FILING PURSUANT TO CIVIL LOCAL RULE 5-1(i)

 2          I attest that concurrence in the filing of this document has been obtained from each

 3   signatory.

 4
      Dated: December 8, 2020                         /s/ Ashley Keller
 5                                                    Ashley Keller
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                             JOINT STIPULATION OF DISMISSAL
                       CASE NOS.: 3:19-cv-07545-WHA & 3:19-cv-07646-WHA
